IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD RUTTA AND DIRECT DIAMOND            : No. 630 MAL 2020
NETWORK, INC.,                              :
                                            :
                   Respondents              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
ASAF BEN OZ,                                :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.